            Case 2:20-cv-01064-GGH Document 4 Filed 07/31/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    KEVIN HENRY, JR.,                                  No. 2:20-cv-01064 GGH P
12                         Petitioner,
13              v.                                       ORDER
14    UNKNOWN,
15                         Respondent.
16

17             On May 26, 2020, petitioner filed a letter requesting information on federal habeas corpus

18   procedures as well as this district court’s procedures. ECF No. 1. No other pleadings were filed

19   by petitioner. Accordingly, on June 16, 2020, the court granted petitioner thirty days to file an in

20   forma pauperis affidavit or pay the required filing fee and file a habeas petition in compliance

21   with the requirements of the Rules Governing Section 2254 Cases, the Federal Rules of Civil

22   Procedure, and the Local Rules of Practice. ECF No. 3. Petitioner has not responded to the

23   court’s order.

24             Accordingly, IT IS HEREBY ORDERED that petitioner shall show cause, in writing,

25   within 14 days, why this matter should not be dismissed for failure to prosecute and/or to follow a

26   court order pursuant to Federal Rule of Civil Procedure 41(b). The filing of a habeas petition and

27   ////

28   ////
                                                        1
        Case 2:20-cv-01064-GGH Document 4 Filed 07/31/20 Page 2 of 2

 1   in forma pauperis affidavit, or payment of the required filing fee, within this timeframe will serve
 2   as cause and will discharge this order.
 3   Dated: July 31, 2020
                                                /s/ Gregory G. Hollows
 4                                      UNITED STATES MAGISTRATE JUDGE
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
